PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/546,076
Filing Date: 20 Aug 2019
Appellant(s): Cayemberg et al.



__________________
Joseph N. Ziebert
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/2/2021 appealing the Office Action mailed on 9/11/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/11/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hull et al. (U.S. Patent No. 6,487,457 B1), hereafter referred to as Hull’457 in view of Shike et al. (U.S. Publication No. 2009/0287736 A1), hereafter referred to as Shike’736.

Claims 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hull’457.

(2) Response to Argument

With respect to the claims, Appellant argued that “Hull’457 and Shike in combination does not teach an active node table stored therein, the active node table comprising a plurality of nodes, each node representing one of the plurality of devices participating in a token passing ring used to exchange information among the plurality of devices via the communications bus using the master-slave token passing protocol.”  (Pages 13-18 of Appellant’s Appeal Brief)
Examiner does not agree with Appellant.  As set forth in the art rejection, Hull’457 discloses an active node table stored therein (databases storing bms data, see Col. 2, line 65 to Col. 3, line 31), the active node table comprising a plurality of nodes (points connected to each device stored in database, see Fig. 14B); wherein the first device is configured to monitor the new point discovered, see Col. 17, lines 20-42).  There is a database that stores a list of newly discovered devices and there is a notification when a new discovery is made.  Appellant mentions that points are values and not nodes representing devices on a network.   Examiner does not agree with Appellant.  In Col. 17, lines 33-40, “a point is no longer responding..., which may result from a malfunction of the corresponding equipment”.  This suggests that the point is not just a value but is also associated with objects/devices on a network  (see also Col. 18, lines 10-22).  Shike’736 discloses communicate on the communications bus using a master-slave token passing protocol (MS/TP bus communications, see paras. [0008], and [0031]-[0033]) and each node representing one of the plurality of devices participating in a token passing ring used to exchange information among the plurality of devices using the master-slave token passing protocol (MS/TP, see paras. [0042], [0043], [0046], [0053] and Fig. 2).  The combination of Hull’457 and Shike’736 was used to disclose the claimed limitations.   The “active node table comprising a plurality of nodes, each node represents…”, however the active node table, as interpreted, only comprises nodes.  For completeness and clarity that the recitations “used to exchange information among the plurality of devices via the communications bus using the master-slave token passing protocol” are intended use recitations-- exchanging information among the plurality of devices via the communications bus using the master-slave token passing protocol is not part of the claimed building management system itself.  Appellant points to features in paragraphs [0049]-[0051], [0053]-[0055], and [0071] of Appellant’s Specification that are not in the rejected claim(s).   Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

With respect to the claims, Appellant also argued that “Hull’457 and Shike in combination does not teach the first device is configured to monitor the active node table for new nodes and to identify a new device communicating on a communications bus in response to a determination the active node table includes a new node.”  (Pages 19-21 of Appellant’s Appeal Brief)
Examiner does not agree with Appellant.  As set forth in the art rejection, Hull’457 discloses the first device is configured to monitor the active node table for new nodes and to identify a new device communicating on the communications bus in response to a determination that the active node table includes a new node (new point discovered, see Col. 17, lines 20-42).    Discovered points are stored in a database after each device discovery is completed.   New points are identified and indicated when a list of points discovered at a current time is compared to a list from a previous time.  Thus, Hull’457 in combination with Shike’736 discloses the claimed limitations.
With respect to the claims, Appellant also argued that “Hull’457 does not teach determining whether the new device provides its own equipment model,” “retrieving the equipment model from the new device in response to a determination that the new device provides its own equipment model,” and “automatically generating a new equipment model for the new device in response to a determination that the new device does not provide its own equipment model.”  (Pages 21-27 of Appellant’s Appeal Brief)
Examiner does not agree with Appellant.  As set forth in the art rejection, Hull’457 discloses determining whether the new device provides its own equipment model (ModelName, see Col. 19, lines 15-43); retrieving the equipment model from the new device (BMS device attributes, see Col. 19, lines 15-45) in response to a determination that the new device provides its own equipment model; and automatically generating a new equipment model (ModelName, see Col. 19, lines 15-43) for the new device in response to a determination that the new device does not provide its own equipment model (databases storing bms data, see Col. 2, line 65 to Col. 3, line 31; also note: Figs. 2-4; also note: BMSDevice table 1600 and BMSPoint table 1602, see Col. 19, lines 15-67).  New devices have new identification.  Appellant points to features in paragraphs [0055], [0139]-[0141], and [0042] of Appellant’s Specification that are not in the rejected claim(s).   A ModelName can be interpreted as the claimed “equipment model”.  
In response to Appellant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which Appellant relies (i.e., an equipment model for a device can include a collection of point objects that provide information about the device (e.g., device name, network address, model number, device type, etc.) and store present values of variables or parameters used by the device. For example, the equipment model can include point objects (e.g., standard BACnet point objects) that store the values of input variables accepted by the device (e.g., setpoint, control parameters, etc.), output variables provided by the device (e.g., temperature measurement, feedback signal, etc.), configuration parameters used by the device (e.g., operating mode, actuator stroke length, damper position, tuning parameters, etc.). The point objects in the equipment model can be mapped to variables or parameters stored within the device to expose those variables or parameters to external systems or devices) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With respect to the claims, Appellant also argued that “Hull’457 does not teach automatically identify the new device communicating on the communications bus without requiring the new device to be placed in a discovery mode and without sending a discovery command to a new device.”  (Pages 28 to 30 of Appellant’s Appeal Brief)
Examiner does not agree with Appellant.  As set forth in the art rejection, Hull’457 discloses the first device is configured to automatically identify the new device communicating on the communications bus without requiring the new device to be placed in discovery mode and without sending a discovery command to the new device (discover devices, see Col. 11, lines 21-31, Col. 16, line 61 to Col. 17, line 5, Col. 9, lines 28-45).  While Hull’457 does use discovery to find new devices, Appellant’s limitation of “…without requiring the new device to be placed in a discovery mode” suggests that the identifying a new device is a more of a passive process than an active one where a device has to be changed to a specific mode first before being discovered.  The device discovery process in Hull’457 does not suggest that the new device is first placed into a mode before the system can detect it.  Thus, Hull’457 teaches the limitations since there is no requiring of the device to be placed in a specific mode first.   Regarding the limitation “automatically identify…without sending a discovery command to a new device”, Hull’457 discovery process also does not need a command to be sent to the newly discovered device in order to be detected.  Nowhere in Hull’457 does it mention that a command is sent to a new device in order for it to be identified.  To argue this point, Appellant references Hull’457 Col. 17, lines 33-34, which states, “’if the mismatch involves a point indicated in the first array but not the second array, then alarm indicates that a point is no longer responding to the discovery request.”  This portion is not discussing new devices.  The first array is one from a previous time and the second array is from a current time (Col. 17, lines 20-25).  If the point is indicated previously but not currently, this suggests that the device is not a “new” device.  The claim as recited is related to identifying of a new device and not the probing for a response of an old device.  Therefore, Hull’457 discloses the claimed limitations.
With respect to the claims, Appellant also argued that “Hull’457 does not teach wherein determining whether the new device provides its own equipment model comprises sending a request for the equipment model to the new device…determining that the new device provides its own equipment model based on a reply received from the new device in response to the request for the equipment model.”  (Pages 30 to 31 of Appellant’s Appeal Brief)
Examiner does not agree with Appellant.  As set forth in the art rejection, Hull’457 discloses determining whether the new device provides its own equipment model (ModelName, see Col. 19, lines 15-43) comprises: sending a request for the equipment model to the new device (communicating with device, see Figs 2, 3, 6A, 15 and 25); determining that the new device provides its own equipment model based on a reply received from the new device in response to the request for the equipment model (BMS device attributes, see Col. 19, lines 15-45).  The attributes of a BMS device are there so that it could but used to identify itself and for configuration to define its properties so communication can occur.  Therefore, Hull’457 discloses the claimed limitations.
With respect to the claims, Appellant also argued that “Hull’457 does not teach wherein automatically generating the new equipment model comprises…retrieving a plurality of point values from the new device…and…generating the new equipment model using the plurality of point values.”  (Pages 31-32 of Appellant’s Appeal Brief)
 Examiner does not agree with Appellant.  As set forth in the art rejection, Hull’457 discloses automatically generating the new equipment model comprises: retrieving a plurality of point values from the new device (list of all points connected to each device are discovered, see Figs. 14A-C and Col. 17, lines 2-41); and generating the new equipment model (ModelName, see Col. 19, lines 15-43) using the plurality of point values (databases storing bms data, see Col. 2, line 65 to Col. 3, line 31; also note: Figs. 2-4; also note: BMSDevice table 1600 and BMSPoint table 1602, see Col. 19, lines 15-67).  As mentioned above, the attributes of a BMS device such as the name, ID, values, functions, properties that are defined by its specification standard are there and provided for configuration and identification so that the device can operate and function as intended with other devices.  Therefore, Hull’457 discloses the claimed limitations.



Respectfully submitted,

/TITUS WONG/
Primary Examiner, Art Unit 2185                                                                                                                                                                                            
/TIM T VO/            Supervisory Patent Examiner, Art Unit 2185                                                                                                                                                                                            




/HENRY TSAI/            Supervisory Patent Examiner, Art Unit 2184                                                                                                                                                                                            







Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.